DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/13/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamaguchi et al. U.S. PGPub 2012/0075058.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not clear what is meant by the multiple agenda being “dealt with” by the family member in independent claims 8 and 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-10, 13, 14, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al. U.S. PGPub 2012/0075058.
Regarding claims 8 and 20, Yamaguchi discloses a smart home control system, comprising: a memory configured to record multiple agenda, or absent event) (e.g. come home/leave home/always on) each being recorded using an item code comprising at least one of a member bit, a category bit (e.g. always-on flag), a temporal bit and a position bit (e.g. leave/come home) (e.g. pg. 5, ¶103-105; pg. 6, ¶115; pg. 8, ¶154; pg. 9-10, ¶192-203; pg. 12, ¶236-238; pg. 16, ¶296; Fig. 1 and 10-12); multiple sensors (e.g. pg. 3, ¶53; pg. 5, ¶103; pg. 23-24, ¶439 and 441); and a host, coupled to the memory and the multiple sensors, and configured to give a new item code (e.g. time stamp) of a new agendum (e.g. 
 	Regarding claim 9, Yamaguchi discloses the smart home control system as claimed in claim 8, wherein the host is further configured to compare correlation between the new item code of the new agendum and the recorded multiple item codes of the multiple agenda to determine whether to combine or link the new agendum to one of the multiple agenda (e.g. pg. 5, ¶103-105; pg. 6, ¶115; pg. 8, ¶154; pg. 9-10, ¶192-203; pg. 12, ¶236-238; pg. 16, ¶296; Fig. 1 and 10-12).
 	Regarding claim 10, Yamaguchi discloses the smart home control system as claimed in claim 8, wherein the event code comprises at least one of an event member bit, an event category bit, an event temporal bit and an event position bit (e.g. pg. 5, ¶103-105; pg. 6, ¶115; pg. 8, ¶154; pg. 9-10, ¶192-203; pg. 12, ¶236-238; pg. 16, ¶296; Fig. 1 and 10-12).
	Regarding claim 13, Yamaguchi discloses the smart home control system as claimed in claim 10, wherein the host is further configured to give the event member bit, the event category bit, the event temporal bit and the event position bit of the event code of the current event according to a daily schedule (e.g. user schedule) (e.g. pg. 4-5, ¶35-37 and 39-42; pg. 6, ¶48-49; pg. 7, ¶55-61; pg. 10, ¶72; pg. 11-12, ¶76-80).

	Regarding claim 16, Yamaguchi discloses the smart home control system as claimed in claim 8, wherein the host is further connected to a network to receive positioning signals (e.g. signals from each electronic lock) of the family members via the network (e.g. pg. 5, ¶103-105; pg. 6, ¶115; pg. 8, ¶154; pg. 9-10, ¶192-203; pg. 12, ¶236-238; pg. 16, ¶296; Fig. 1 and 10-12), and configured to determine at least one of the event code and the item code according to historical paths of the positioning signals (e.g. pg. 5, ¶103-105; pg. 6, ¶115; pg. 8, ¶154; pg. 9-10, ¶192-203; pg. 12, ¶236-238; pg. 16, ¶296; Fig. 1 and 10-12).
 	Regarding claim 17, Yamaguchi discloses the smart home control system as claimed in claim 8, further comprising an input device configured to provide a human machine interface for setting or changing at least one of the item code and the event code (e.g. pg. 5, ¶96; Fig. 1 and 4-5).
 	Regarding claim 18, Yamaguchi discloses the smart home control system as claimed in claim 8, further comprising an 5 informing device, wherein the host is further configured to inform the related agenda of the current event via the informing device (e.g. pg. 4-5, ¶35-37 and 39-42; pg. 6, ¶48-49; pg. 7, ¶55-61; pg. 10, ¶72; pg. 11-12, ¶76-80).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi as applied to the claims above, and further in view of Kim et al. U.S. PGPub 2020/0003482.
Yamaguchi discloses monitoring when an agendum is accomplished (e.g. pg. 4-5, ¶35-37 and 39-42; pg. 6, ¶48-49; pg. 7, ¶55-61; pg. 10, ¶72; pg. 11-12, ¶76-80), but does not explicitly disclose removing accomplished agendum.
 	Kim discloses monitoring and deleting an accomplished agendum from the recorded multiple agenda (e.g. pg. 10, ¶133; pg. 12, ¶151).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to delete accomplished agendum. One of ordinary skill in the art would have been motivated to do this since the agendum data is no longer needed.
 	Therefore, it would have been obvious to modify Yamaguchi with Kim to obtain the invention as specified in claim 19.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi.
Yamaguchi discloses a family member leaving a house and using a wireless phone device (e.g. pg. 24, ¶440), but does not explicitly disclose using the phone to make a call once they leave the house.
 	 Official notice is taken that using a wireless phone to make a phone call was well known at the time the invention was filed in the analogous art of mobile communications.

 	Therefore, it would have been obvious to modify Yamaguchi to obtain the invention as specified in claim 15.

Allowable Subject Matter
Claims 11, 12 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
Takenaka et al. U.S. PGPub 2012/0075058 appears to disclose a smart home control system that  compares the event code (e.g. shared code) with recorded multiple item codes (e.g. reader IDs) to determine related agenda (e.g. open gate) of the current event among the multiple agenda (e.g. pg. 1-2,  ¶10-19; Fig. 1 and 5-7), wherein the multiple agenda are dealt with by the family member outside a building (e.g. pg. 24, ¶440), and the current event is the family member leaving the building (e.g. pg. 1-2,  ¶10-19; Fig. 1 and 5-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




CK
September 20, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116